Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on May 31, 2019 and August 21, 2019.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because Figures 1, 3, 5, 7 and 8 extend beyond the acceptable margins.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacLachlan (US Pub 20110108476 A1).
Regarding Claim(s) 1, MacLachlan (US Pub 20110108476 A1) teaches a conveyor belt comprising: a fluid porous structure (elongated slots 21), and a plurality of protrusions (20) extending away from the fluid porous structure, wherein the conveyor belt forms a loop [Para. 42, "connecting a plurality of modules end to end in series"].
Regarding Claim(s) 6, the protrusions are formed integrally with the fluid porous structure (Figure 1).
Regarding Claim(s) 7, the fluid porous structure comprises a plurality of links (modules 10 are linked that, when connected, form the belt).
Regarding Claim(s) 8, each link includes a protrusion from the plurality of protrusions integrally formed in the link (Figure 1).
Claim(s) 1, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprecher et al. (USPN 5392698).
Regarding Claim(s) 1, Sprecher et al. teaches a conveyor belt (20) comprising: a fluid porous structure (links 70 have an open lattice structure), and a plurality of protrusions (76) extending away from the fluid porous structure, wherein the conveyor belt forms a loop (Figure 7 shows the belt being passed around a sprocket, which implies the belt is formed in a loop).
Regarding Claim(s) 6, the protrusions are formed integrally with the fluid porous structure (Figure 1).
Regarding Claim(s) 7, the fluid porous structure comprises a plurality of links (links 70).
Regarding Claim(s) 8, each link includes a protrusion from the plurality of protrusions integrally formed in the link (Figures 7-10).
Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Betz (USPN 1686596).
Regarding Claim(s) 1, Betz teaches a conveyor belt 6) comprising: a fluid porous structure ("wire mesh"), and a plurality of protrusions (12) extending away from the fluid porous structure, wherein the conveyor belt forms a loop (as illustrated).
Regarding Claim(s) 6, the protrusions are considered to be formed integrally with the fluid porous structure.
Claim(s) 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroder (USPN 1841339).
Regarding Claim(s) 1, Betz teaches a conveyor belt (9) comprising: a fluid porous structure ("woven wire"), and a plurality of protrusions (12) extending away from the fluid porous structure, wherein the conveyor belt forms a loop (as illustrated).
Regarding Claim(s) 2, the protrusions are formed by bars (the protrusion is illustrated as a cylindrical bar).
Regarding Claim(s) 4, the bars are parallel.
Regarding Claim(s) 6, the protrusions are considered to be formed integrally with the fluid porous structure.
Claim(s) 1, 2, 4-6, 9, 10, 12, 13, 15, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (USPN 3391634).
Regarding Claim(s) 1, Williams et al. teaches a conveyor belt (15) comprising: a fluid porous structure ("woven chain"), and a plurality of protrusions (18) extending away from the fluid porous structure, wherein the conveyor belt forms a loop (as illustrated).
Regarding Claim(s) 2, the protrusions are formed by a plurality of bars.
Regarding Claim(s) 4, the bars are parallel.
Regarding Claim(s) 5, the bars extend across a width of the conveyor belt (Figure 2).
Regarding Claim(s) 6, the protrusions are considered to be formed integrally with the fluid porous structure.
Regarding Claim(s) 9, an endless frying system comprising: a reservoir (10) for holding cooking fluid ("boiling hot water"); and, a conveyor system configured to move food items through the bath in a direction of travel while the food items are cooked in the cooking fluid, the conveyor system comprising: a first conveyor belt (20), the first conveyor belt forming a loop (as illustrated); and, an second conveyor belt (15) positioned to retain the food items on the second conveyor belt as the food items are moved through the bath, the second conveyor belt comprising a fluid porous structure ("woven chain") and a plurality of protrusions (18) extending away from the fluid porous structure towards the first conveyor belt, the second conveyor belt forming a loop (as illustrated).
Regarding Claim(s) 10, the protrusions are formed by a plurality of bars.
Regarding Claim(s) 12, the bars are parallel.
Regarding Claim(s) 13, the bars extend across a width of the conveyor belt (Figure 2).
Regarding Claim(s) 15, the protrusions are considered to be formed integrally with the fluid porous structure.
Regarding Claim(s) 18, Yamazaki et al. (USPN 4059046) teaches a process of cooking a food item in an endless frying system (abstract), the process comprising: continuously providing a plurality of uncooked food items at a first end of a first conveyor belt (food is provided at 11a at a first end of conveyor belt 5), wherein the uncooked food items are planar [Col. 3:3-7, "slicing" implies planar items], when viewed from a side; moving the first conveyor belt with the uncooked food items through a bath (tank 3) of cooking fluid; retaining the uncooked food items on the first conveyor belt with a second conveyor belt (4) while the first conveyor belt is being moved through the bath of cooking fluid, the second conveyor belt comprising a fluid porous structure (the conveyor is disclosed as a net) and a plurality of protrusions (4a) extending away 
Regarding Claim(s) 19, the protrusions are considered to be formed integrally with the fluid porous structure.
Regarding Claim(s) 20, the protrusions are formed by bars having longitudinal axes that are parallel to each other and which extend perpendicular to a direction of movement of the second conveyor belt (as illustrated in Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. as applied to claims 1 and 10 above, and further in view of Schroder.
Regarding Claim(s) 3 and 11 Williams et al. teaches the bars are welded [Col 2:26] to the fluid porous structure, but fails to teach the bars are at least partially cylindrical. Schroder teaches cylindrical bars (see Figure 12). The rounded surface of a cylindrical bar would generate less drag relative to a flat surface and would move through the fluid with less resistance. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use cylindrical bars to reduce the drag generated by the protrusions.

Allowable Subject Matter
Claims 14, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM R HARP/            Primary Examiner, Art Unit 3651